The order appealed from should be modified by directing the Special Term to take evidence with respect to the mental health of the alleged incompetent on which to base the discharge of his committee, who is objecting to such an order. She should be given the opportunity of cross-examining the medical experts for the petitioner and b^ afforded an opportunity to have an examination of him by her own physician, who should have access to the medical history on file at the Rockland State Hospital. The issue, of course, is whether he is capable of conducting the ordinary affairs of business and of life. It may be noted that she is committee of his person as well as of his property. (Matter of Gibson, 272 App. Div. 107; Matter of Ireland, 246 App. Div. 113.) As so modified the order is affirmed, without costs. Present — Peck, P. J., Dore, Cohn, Callahan and Van Yoorhis, JJ.; Cohn, J., dissents and votes to affirm. Settle order on notice.